EU policy on Arctic issues (debate)
The next item is the statement by the High Representative of the European Union for Foreign Affairs and Security Policy regarding the EU's Arctic policy.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I welcome very much the opportunity to discuss with you what I believe is an evolving Arctic policy in the European Union. It is a serious issue of growing political importance and I believe we have to treat it as such.
In the aftermath of the Copenhagen negotiations, it is right that we pay increasing attention to that part of the world which has been witnessing the most tangible effects of climate change. Scientific evidence shows that the ice caps lost more than half of their thickness over the last decade.
Other environmental changes are also having a growing impact on the Arctic's people, biodiversity and landscape, both on land and at sea. Like other international actors, we have been increasingly active on Arctic issues. As you know, the Commission published its Arctic Communication in late 2008, which was welcomed by the Council, and that was followed in December 2009 by extensive conclusions on Arctic issues.
I believe this represents another step in the process to gradually building up a coherent, comprehensive Arctic policy. As you know, the Commission has been asked to prepare a follow-up report in June 2011, and that will be another opportunity to further develop our thinking together. All this work is in progress, and that is why I am very eager today to hear the views of Members of this House.
In this context, the Commission appreciated your resolution on Arctic governance of October 2008, which provided good impetus in the last stages of the Commission's drafting of the communication. We seek support from Parliament for our efforts to ensure the European Union is recognised as a responsible and respected player in the Arctic. Our geographical position and our ongoing programmes in the Arctic are our starting point, but we want to develop this further.
There are three main areas for the work which I would like to mention very briefly. First we want to contribute to the protection of the Arctic region, including its population. The Arctic's ecosystem is very fragile and therefore needs maximum protection and safeguards. At the same time, because of climate change, the resources of the Arctic are becoming increasingly accessible. That offers opportunities, but must be handled with great care.
We want to ensure our citizens and companies are treated fairly, including in the areas of transport and natural resources, and that needs to be done in a very deliberate and careful manner with appropriate environmental safeguards. Both objectives can and should be developed jointly by EU institutions and Member States, especially the three Arctic Member States. All should continue to work closely together with other Arctic stakeholders.
Our third objective is to contribute to robust and enhanced governance arrangements to handle the multiple challenges that affect the Arctic region. That includes the implementation of existing agreements, frameworks and arrangements, including the Arctic Council, and full respect for the UN Convention on the Law of the Seas. But, where relevant, we should take a careful look at whether and how these arrangements could be complemented and developed further.
To be credible, we should recognise that the Arctic region is radically different from the Antarctic and this recognition should guide our policy response. Unlike the Antarctic, which is a vast and inhabited continent surrounded by an ocean, the Arctic is a maritime space surrounded by land which has been inhabited by people for thousands of years and which belongs to sovereign countries. Therefore, proposals to replicate the Antarctic Treaty in the Arctic region would be unrealistic, and they would probably also be detrimental to the proactive role that we aim to develop.
As you know, this is also the view of the Council. We very much want to maintain close cooperation with the European Parliament as we pursue our common goals of gradually building up an EU Arctic policy and we must work together with the Arctic states and the international community to find the most effective way of preserving and protecting the Arctic for future generations.
Mr President, Madam Vice-President, many thanks for having opened the debate here on this subject, which I think is an important one. Those who are participating in this debate here today will share this view, and I think that we will also be able to achieve a very large consensus in the debate. I am the rapporteur for a report that is still to be drawn up on this subject, and I would very much like to work closely with all those involved.
You mentioned a number of key words. Protecting the environment is very important. You mentioned the resident populations, the resources below sea level, and also fisheries. Another key word is shipping, the shipping routes that climate change is opening up: the Northwest Passage and the Northeast Passage.
In the vicinity of these passages, alongside our three Arctic Member States, are, of course, at least two global players - the United States and Russia - as well as a major partner in the shape of Canada. These States are the immediate adjacent territories with whom we must, at all events, build up and improve our contact in the context of this policy, which we are now aiming to develop.
Where raw materials are concerned, specifically, we have the potential for cooperation - but there is also the potential for conflict if we do not approach this in the right way. The EU will certainly not be planting its flag on the seabed, as the Russians have done. We should, however, seek dialogue with these affected parties in order, in this way, to be able to achieve, in a consensual manner, those things that are important for the region in terms of environmental protection, the extraction of resources and the rights of local residents.
Mr President, a while ago, US Secretary of State, Hillary Clinton, stated in an interview how difficult her job was and said that it was about moving from one crisis to the next. Unfortunately, there is very little time left to deal with such core future challenges as the development of the Arctic region.
Baroness Ashton, I suppose you must have felt the same sort of anguish by now, and that is why we greatly appreciate the fact that you are initiating a debate on Arctic policy so early on and that over the weekend, you are going to Lapland, which is part of the Arctic region. There, you will certainly obtain important information.
The Arctic treasure chest that is opening up is full of economic opportunities, but it poses many environmental and security risks, as well as those connected with the fate of the indigenous peoples. Global warming is opening up new sea routes and enabling the exploitation of oil and gas resources in an environmentally destructive way. The Swedish International Peace Research Institute (SIPRI), among others, has already published a paper, ominously entitled 'Ice-free Arctic', on China's Arctic policy. That is why the European Union must take urgent action and draw up its own Arctic policy.
The Commission's conclusions you presented to us are welcome, inasmuch as the region, with its oil, gas and minerals, is not just seen as a new Eldorado: the main focus is on the people who live there, and this is a very important aspect of the situation. The EU also has to be willing to hold constructive talks with the indigenous peoples, and that is one way the Union can come to play a decisive role in Arctic policy. For example, Parliament's recent restrictions on seal hunting infuriated the indigenous population.
It is very important to strengthen the status of the Arctic Council, and for that reason, we must now have a greater influence on Canada and Russia in particular, so that the European Union can have a stronger role to play. Arctic research is an important area of cooperation; for example, the University of Lapland, where you are going, is where the University of the Arctic is based, and I am sure that when the Arctic Information Centre is established, as the Commission has indicated, Rovaniemi would be a suitable location.
In addition, the European Union's own structures need to be strengthened. Unfortunately, it does seem to be the case that in the Council, the Arctic Ocean has been trampled underfoot by the Southern and Eastern Dimension, and so this Northern Dimension's Arctic window should now be opened. Baroness Ashton, the Commission needs to clarify the role of each DirectorateGeneral and indicate the person responsible for Arctic issues.
on behalf of the ALDE Group. - Mr President, I should like to say to the High Representative: thank you so much for your statement. I think many of us in this Chamber are so pleased that you are carrying on what was started by the Commission and also followed up by the Presidency statements last autumn.
You underlined the fragile nature and environment of the Arctic. That fragile nature is, as you recognised, a global concern, not just one that concerns Europe or indeed those nations in the Arctic.
The Arctic also presents itself as a unique opportunity for multinational cooperation. It is unique also for us as the EU to have a positive relationship with Russia there, through the Northern Dimension. That is something we must absolutely build on with other partners.
But it has to be a meaningful cooperation overall in the Arctic, and it is worrying - and you did not touch on this in your statement - that we see the development of an inner core of five coastal states of the Arctic meeting outside the architecture of the Arctic Council. This could seriously undermine a very precious cooperation and it has to be treated with some seriousness.
Likewise, we - the EU - have been rebuffed for observer status. We have some fences we need to mend and we need to try to re-establish confidence in what it is that we want to establish in the Arctic.
I believe that the original Commission communication was an amazing document in the way it brought together many cross-cutting issues across a number of DGs in the Commission. This is a good basis on which we can build. We all wait with interest as to how you will coordinate this policy, going forward in the new Commission and with your unique role wearing two hats. But thank you for the start.
Mr President, a sort of cultural schizophrenia is apparent in our attitude to the Arctic region. On the one hand, we are concerned. It is quite obvious that climate change is taking place faster in the Arctic than elsewhere. The region has been compared to a canary in a mine.
Since 1979, the average annual ice cover in the Arctic Ocean has shrunk by around 1.5 million square kilometres, which is the area of France, Italy, Spain and the United Kingdom combined. This melting process is accelerating climate change because it is reducing the earth's reflectance, or albedo. It is releasing methane from the tundra, and could also release it from the seabed. Methane speeds up climate change even more. The melting process also allows toxins that have accumulated over many years to be released into the environment.
While we are concerned about the situation, at the same time, an oil and gas rush has started in the Arctic. Countries are quarrelling and negotiating about how the seabed might be divided up. Moreover, the indigenous peoples are largely being ignored in all this.
The EU should now be promoting a consistent approach to sustainable development. It should control the glittery images of euro and dollar signs and support the protection of the Arctic region by means of the same sort of agreement that applies to the Antarctic. Furthermore, the indigenous peoples should be included in all decisionmaking processes that relate to the region. In any event, there should be a 50year moratorium on the exploitation of fossil resources in the area.
It needs to be understood that nature and wildlife in the region are delicate and vulnerable. For example, there are much greater problems and worse risks associated with drilling for oil there than elsewhere. Shipping companies also need to acknowledge the enormous difficulties and risks that exist in the region. It is of no help whatsoever if we merely tag a few nice words about the environment and the indigenous peoples on to the decisions we take but our actual deeds mean that we seriously risk contaminating the environment irreversibly and that we violate the rights of the indigenous population.
on behalf of the ECR Group. - Mr President, when Denmark joined the EU in 1973, the EU assumed an Arctic dimension through the Danish dependency of Greenland. In 1985, Greenland chose to leave the EU but, when Sweden and Finland joined 10 years later, they substantially enlarged the EU's interest in the Arctic region.
Since then, the EU has become one of the many actors with a vital strategic interest in the Arctic - its environment and its natural resources. As countries with territory in the Arctic, the United States, Canada, Russia, Norway and Iceland all defend their interests robustly and vigorously. The European Union should not hesitate now to do so as well and the Arctic Council, in my view, is the best arena in which to do so. The Union's ad hoc observer status in the Arctic Council is inadequate for this purpose. I hope that the High Representative will insist on permanent observer status for the EU at the next ministerial meeting in April next year in Greenland.
It is regrettable that Canada is blocking the EU in retaliation for the Union's ban on seal products, and I hope that, eventually, common sense will prevail. This approach makes little sense, given the fact that six EU Member States, including the United Kingdom - my own - are permanent observers. Nevertheless, the coordination between Denmark, Sweden and Finland on the Arctic Council has been exemplary and has served as a platform for the EU's wider interest to be heard in the region.
The contributions of our ally, Norway, and Iceland, now an aspiring EU Member State, have further galvanised European participation in the Arctic Forum. This is vital because Russia has left us in little doubt as to its own designs on the Arctic, famously planting a Russian flag on the seabed of the North Pole in 2007. We know to our cost that Russia sometimes follows its own rule book in international affairs. Only a united front by other members and the observers on the Arctic Council, working through the EU's Northern Dimension policy, will keep the Kremlin in check. We cannot allow the Arctic to become the new arena for Russia's expansionist tendencies.
Mr President, there are many good reasons for discussing the Arctic. A number of them have been mentioned. There is the question of climate change, in that the Arctic region has been hard hit by global warming. There is the question of natural resources, in that the Arctic region offers enormous riches. Then there is the question of the opening of the northern maritime route, which entails totally new transport patterns. However, the crucial question for my group is from what angle we should approach the Arctic. Should our starting point be all the advantages, in a narrow sense, which the EU can get from the Arctic region? Or should our starting point be how the development of the Arctic region can benefit the global community - while at the same time, let us not forget, fully respecting the right to self-determination of the Arctic people?
A key test of this question lies in the position we take: should we work towards the Arctic becoming an area where a new arms race can be allowed to flourish - Russia has played an active part here and others have followed - or should the Arctic, like the Antarctic, be a demilitarised area? Obviously, there is a difference between the North Pole and the South Pole, the Arctic and the Antarctic. However, it is interesting that we have succeeded in forging a treaty on the Antarctic, in which we have ruled out military presence and stipulated that this region may only be used for peaceful purposes. The major issue facing the Commission is whether it should work towards making the Arctic a demilitarised area, and should that be the case, which specific initiatives it should take in that direction.
Mr President, the Arctic issue is important and it has now also come before us here. We in Finland are familiar with conditions in the Arctic. We live there. When Baroness Ashton goes to Lapland, she will find a lot of people who live and work north of the Arctic Circle. When I myself go there on Sunday, I will find a lot of people there who are particularly worried about work and their livelihood, because in a real democracy, people can choose freely where they want to live. They can also live in the Arctic if they wish.
The University of Lapland in Rovaniemi is the best place to carry out this study from the viewpoint of finances and research. Diana Wallis had given a positive appraisal of this in the Finnish newspaper 'Kaleva', and for once I would be quite happy to express my agreement with a liberal view, so I will.
From the viewpoint of the future, we should take three issues into account: nature, animals and people. If these three can be accommodated in every part of the Arctic and can live there in harmony, we will achieve a sustainable Arctic policy, and we will also be able to exploit its logistics and economy, but only by respecting nature, people and animals.
Mr President, I welcome the opportunity to take part in this debate today and want to address a very specific issue that has already been raised by some of the colleagues that I have listened to.
There is no doubt that living conditions in the beautiful Arctic area are harsh, but there is equally no doubt that, with new technologies and advances, the area will inevitably be opened up for greater exploitation of its natural resources, with fisheries being a prime example.
In the Commission communication of 2008, the current extent of fisheries is examined, as is the possibility that new areas could be opened up. It is indeed right that there should be some systematic approach to this. Fishing in a sustainable manner protects stocks and gives a future to fishing communities. The same document also, quite rightly, makes mention of the need to protect indigenous peoples and local populations, using the statistic that about one third of the four million people who live in the area are indigenous to the area - again, a very laudable objective. However - and this is where I warn the Commission - I still see the evidence, in both of the documents, that the Commission has not learnt the lesson from the disaster of the common fisheries policy which, in Northern Ireland, has been responsible for the destruction of the fishing industry.
The top-down approach of always controlling and setting policy targets and methods from Brussels has been an abject failure, yet the inference from the 2008 document and from the Foreign Affairs Council of December 2009 is that the EU will use the same approach in the Arctic region. I urge the High Representative, as she continues to explore how to coordinate policy in this area, to be mindful of this particular issue.
(PL) Mr President, with the development of the modern world, policy on Arctic issues, which has been associated with extreme climate conditions, polar bears and boundless ice fields, is beginning to take on new significance. Development of international trade and increased need for natural resources has caused a growth in interest in the region. As a result of rapid shrinking of the Arctic ice cap, new possibilities for exploitation of the region have arisen. The Arctic is being transformed from an outpost to the centre of interest of countries seeking new shipping routes, endless sources of natural wealth and stocks of fish. However, we already know all this.
The question is - how should the Union react to the nervous preparations for a kind of invasion of the Arctic which have been under way for some time in Russia, the USA, Canada and Norway? Above all, it is necessary to deal with the unregulated legal status of the Arctic region. Policy based on the diplomatic means which have been used until now should produce an international understanding guaranteeing a fair division of potential territorial acquisitions. The lack of legal regulations may make the region a source of conflict which is global in nature. What is needed, then, is systematic and coordinated action which will respond to the challenges which are appearing at rapid speed. Research infrastructure, development of multipartite management of the Arctic based on the UN convention and involvement of the local Arctic population are only some of the elements which must be contained in future European Arctic strategy, whose aim will be to maintain a balance between protection of the natural environment and sustainable use of its resources.
(EL) May I extend a welcome to the High Representative for Foreign Affairs.
The Arctic is the place on the planet where climate change is most obvious. Global warming has caused the ice to recede significantly. The landmark year was 2007, when the ice receded by 34% compared with the period from 1970-2000.
However, the melting of the Arctic ice cap has numerous, drastic consequences. It speeds up climate change. To date, the white surface of the Arctic ice reflected 80% of sunlight falling in the area, thereby affecting global and local temperatures. This reflection is reducing constantly, causing a rise in the temperature of the planet and of the polar area as a whole across a 1500-metre zone within Canada, Russia and Alaska. In 2007, the temperature rose by 2° between August and October.
At the same time, the melting of the ice has caused unforeseen changes in sea currents. It is having an adverse effect on marine ecosystems and fisheries and reducing the ability of the sea to absorb carbon dioxide, as it affects plankton and other organisms and raises sea levels.
That is why European citizens are saddened by frequent talk of the European Union's participation in escalating competition to reap geopolitical benefits from this environmental catastrophe in the Arctic.
The role of the European Union should not be to win an international geopolitical competition for oil and shipping lanes in the Arctic. Our role should be to safeguard respect for our principles, respect for the environmental integrity of the area, the prevalence of principles such as international competition and respect for UN institutions under whatever new regime arises in the Arctic from the huge environmental catastrophe under way.
Madam President, let me take the opportunity to wish Baroness Ashton well during her term in office and I would like to welcome her commitment to maintaining close cooperation with Parliament in the development of what she describes as a more coherent EU policy on the Arctic.
The European Union, of course, has a central role to play in Arctic policy. Two Arctic states, Iceland and Norway, are members of the EEA. EU policies in areas such as the environment, climate change, energy, research, transport and fisheries have a direct bearing on the Arctic.
In my capacity as chairman of Parliament's delegation to Switzerland, Iceland, Norway and the EEA, I am therefore the representative of Parliament on the standing committee of parliamentarians of the Arctic region.
In this capacity, I would like to inform the House that in September of this year, the Parliament in Brussels will host the biannual meeting of parliamentarians of the Arctic region.
(GA) A preparatory meeting will be held in Washington next week and in Oslo closer to the time of the meeting. I believe that the hosting of those meetings will be vitally important to the European Parliament and indeed to the European Union.
I am very sorry, but we had no interpretation for the last part of your speech.
Madam President, I have no doubt but that everyone in the House will have understood what I said!
I said in conclusion that we would host the conference and I would hope that, subject to your availability, of course, that you might consider my invitation to attend part of this meeting, Baroness Ashton. It is an ideal basis, I believe, for developing a greater understanding of the issues involved, and it enables parliamentarians from across this vast region to forge and to strengthen ties.
(DE) Madam President, I welcome this debate and I am pleased that Baroness Ashton is here and taking part in the debate. You spoke of how this is about protecting the region and the resident population. That is certainly true. When it comes to the indigenous peoples of this region, though, in particular, it is about more than protection that we grant from outside; it is about respect for their right to self-determination. This has to be a very important principle in Arctic policy.
As concerns the protection of nature in this region, it should be pointed out that there are, of course, an especially high number of sensitive areas. I am aware that many of you participating in this debate reject the idea of a moratorium. Perhaps, Baroness Ashton, that was at the back of your mind when you said that 'the Arctic region is radically different from the Antarctic', but even when rejecting a moratorium, the question must be answered - and in practical, not just lyrical, terms - of how the areas of particular sensitivity in this region can be effectively protected under the precautionary principle. We cannot allow the situation to develop to the point where, in the interests of short-sighted economics, the battle cry of 'we need the gas, we need the fish' ultimately overrides all precautionary principles.
I would also like to tie in to what Mr Gahler had to say. Mr Gahler, you spoke about the potential for conflict. This is undoubtedly true. We can also already see that, internationally, these discussions are not characterised solely by a will to find common ground, or else Canada and Russia, for example, would not have attempted to block the EU's observer status in the Arctic Council. The Arctic Council, of course, is itself a soft-law organisation with no fixed budget or staff. It will not do as a governance structure. However, we must take care, when considering new governance structures - and I understood this to be your position, High Representative - to move forwards in an inclusive manner, and to acknowledge that other organisations, too, want to be involved here.
(DA) Madam President, I see that both the Commission and the High Representative have taken the view that the EU should lay down a policy for the Arctic. I sympathise, of course, with the idea of protecting the environment in the Arctic and, as a Dane, I am extremely aware of the geopolitical situation. I am also well aware of the problems faced by the local population and we should, of course, respect their way of life. Having said that, I do not think that the EU should have a policy for the area, nor do I think that the EU should take on an administrative role in the Arctic region. That would not be to the benefit of the Union or the Arctic.
In my view, we should leave the Arctic to those countries which are directly involved in the region. It neither can nor should it be the EU's job to set up a policy for all areas, let alone for the Arctic, which is an area where we have traditionally cooperated very well and where only two (and not three, as was said here) of the countries involved are members of the EU. Neither the US, Canada, Greenland nor Russia have expressed a wish to become a member of the EU. You might perhaps suspect that the sudden interest in this area has been triggered solely by the different countries wanting to get their hands on raw materials, rather than anything else. In other words: the best policy with regard to the Arctic would be for the EU to get involved on the sidelines only.
Madam President, there is an English folk tale about King Canute who, by ordering the tide not to come in and wet his feet, showed his courtiers that not even kings are exempt from reality. In doing so, he became a byword for arrogant folly.
King Canute lives on in the Council of the European Union, which begins and ends its conclusion on Arctic affairs with the alleged importance of global warming. This involves a refusal to accept scientific reality. According to the US National Snow and Ice Data Centre, Arctic summer ice has increased by 409 000 square miles, or 26%, since 2007. This is exactly what was predicted by scientists aware that the previous shrinkage of summer ice, wrongly used as evidence for global warming, was in fact nothing more than a snapshot of an ages-old natural cyclical pulse of advance, retreat and advance.
So the Arctic summer ice will not vanish by 2013 and polar bears have not, and will not, drown because of global warming. But millions of hard-working voters are drowning in a sea of debt and taxes, and they are growing very impatient with the political class's use of the global warming fraud to impose undemocratic international governance and bogus green taxes.
The UN has now announced a review of the IPCC's dodgy dossiers and fiddled statistics. On behalf of the taxpayers of Britain, I ask this Parliament to do the same and to stop wasting any more money on the most expensive big lie in human history.
(SV) Madam President, the Arctic is a unique region which is coming under discussion increasingly often as a result of the melting of the ice cap and the new opportunities that this brings with it. This is a good thing, because we need to have more debates, not just about the impact that the ice melting will have on our opportunities to make use of the resources that have suddenly become accessible, but also about the responsibilities that this involves and how we can best preserve the Arctic and assess the future consequences of our presence and our activities in this sensitive natural environment.
However, before we decide on the common EU policy regarding the Arctic, we should spend more time evaluating the current situation in the Arctic ecosystem, because otherwise it will be difficult for us to take adequate measures. In my opinion, it is both naïve and unrealistic to think that we can simply leave all the resources untouched. Instead, we should focus on ensuring that the extraction of resources, transport, tourism and other industries are all run in the best possible way in order to protect and preserve the natural environment. Of course, this must take place in consultation and collaboration with the local population on the basis of the actual situation and the current conditions.
The Commission's report on the Arctic is a positive first step towards a coherent policy on the Arctic. During the Swedish Presidency, Sweden supported the Commission's decision to apply for permanent observer status on the Arctic Council. However, I believe that both the Commission's report and the debate until now have focused too closely on the water and not enough on the areas of land. Some countries, such as Sweden and Finland, have extensive reindeer herding, mining, farming and forestry activities in the Arctic and it is very important that these are taken into consideration.
Another dimension of the debate which is not often mentioned, but which needs to be highlighted, concerns the EU's strategic objectives and geostrategic interests in the Arctic and the consequences of the change in the conditions in this region for international stability.
Some EU Member States lie within the Arctic region. Other parts of the region are the EU's immediate neighbours to the north. Therefore, it should not be difficult to draw up common strategic objectives and to gain support for them among all the EU Member States. Given the increased competition between different countries and some unresolved conflicts, it must be in the EU's interest to ensure that tensions do not arise over security in the Arctic.
(LT) Today, we are debating a very important matter. The effect of climate change is fundamentally changing the situation in the Arctic region. Due to the impact of global warming, new maritime routes have opened up in the Arctic, offering opportunities to transport oil, gas and other natural resources, but at the same time, this region is becoming very vulnerable because of environmental problems and the division of its resources between states and this may have negative consequences for international stability and the interests of European security. As we discuss the impact of the environment and climate change on this region, one of the main goals of Arctic policy must be to mitigate the negative impact of climate change and help the region to adapt to unavoidable change. Until now, no arrangement has been applied to the Arctic region. The European Parliament has underlined the importance of the governance of the Arctic on more than one occasion. I think that now that the situation has changed, we must gradually begin to form an autonomous European Union policy and the European Commission should, in turn, play an active role in this matter. For a long time, the situation in this region has caused tension between the countries of the Arctic territory and this tension will increase even more as this region becomes increasingly more accessible. I believe that the European Union must initiate a comprehensive dialogue with the other countries and this would open the door to new opportunities for cooperation. I feel that it is also time to start thinking about an international convention on the governance of this region.
(ET) Madam President, Baroness Ashton, as well as the considerable changes in the natural environment, we must also keep in mind the fact that the thawing of the Arctic Ocean, which has accelerated, has opened up the possibility of a race for new natural resources. This could, however, give rise to a potential security threat to relations between the European Union and other countries. For this reason, I would like to draw your attention to the behaviour of Russia, which is not about fishing, tourism or mineral ores, but about the world's last untouched gas and oil supplies.
Despite the idea arising from the European Commission's Arctic Strategy to engage in cooperation with neighbouring countries in matters concerning adjacent territories, since the turn of the millennium, Russia has not shown any willingness to consider our wishes. Last year's Russian national security strategy sent a threatening signal westwards that, if necessary, Russia is prepared to use military force to obtain new resources in the Arctic. I believe that we should implement targeted policies towards Russia in order to avoid a competitive race.
(ET) Madam President, Baroness Ashton, thank you for immediately dealing with this most important subject during the start of your stressful term of office. Most urgent in my view is the Arctic. You said very directly that the Arctic is not the Antarctic, and that it would be unrealistic to copy the agreement on Antarctica for the Arctic Sea.
I believe that if someone somewhere in the world is to stand for idealism, then it should definitely be the European Commission. And why should the European Commission not present an idealistic proposal to its partners that, before we start a new gold rush in the Arctic Sea, we should apply a moratorium for several decades - that we do not start a process which will create the possibility of an arms race and other threats?
I want to say a few words about the rights of the indigenous people of the Arctic. I believe that, in the dialogue between the European Union and Russia on human rights, the question should be asked of whether the indigenous Arctic people living in the Russian Federation get enough involvement in the work of the Arctic Council. Yes, Antarctica is not the Arctic, but steps which helped to bring about a settlement in the south during the Cold War should not be repeated simply because there is no idealism in the Commission.
I am a native of the country from which the Antarctic explorer Bellingshausen set out. He went and he discovered things, because he was an idealist. I wish you some idealism in your work.
Madam President, the European Union wants a comprehensive Arctic policy. This proposition is entirely bizarre. Cyprus and Greece, for example, have historic cultures, but look at the geography. It is really rather hard to understand why a country on the Aegean Sea needs there to be an EU policy on the Arctic.
But an EU Arctic policy is perhaps not so bizarre as the appointment of the supremely unqualified Baroness Ashton, the Sarah Palin of the ex-student Left, as High Representative. At the hearings, it was clear that the High Representative has forgotten nothing and has learnt nothing. And, by the way...
(The President cut off the speaker)
I am sorry but I do not think we should listen to personal comments like that in this Chamber.
(Interjection from the floor)
Your speaking time has finished. We will not have personal comments of that nature.
(Interjection from the floor)
We shall now move to the next speaker.
(FI) Madam President, let us get back to the point. As many of our fellow Members have said, the race is on for the natural resources and administration of the Arctic region.
The Arctic region, however, needs a comprehensive approach, as the High Representative said here. It will have to take account of the extremely fragile nature of Arctic wildlife, the longterm effect of melting ice, and, more than anything, the rights of the region's indigenous peoples and of the other people who live there.
So far, the United Nations Convention on the Law of the Sea and its Fish Stocks Agreement have been enough to regulate the extraction of natural resources in the Arctic sea area and on the seabed. The Arctic Council has concentrated on environmental and research cooperation, but the agreements that focus on the use of natural resources have brought with them a growing need to develop international administration strategies, and the EU, too, may have a role to play here. Furthermore, the EU's Arctic policy needs its own strategy, and it should be jointly coordinated.
An appropriate way for the EU to be involved in the Arctic would be to establish an Arctic Centre. The first time this need for an EU Arctic Information Centre was mentioned was in the Commission's Communication on the European Union and the Arctic Region in autumn 2008. At the Council's behest, the Commission began to explore the possibility of establishing such a centre in the European Union.
The Arctic Centre at the University of Lapland in Rovaniemi, on the Arctic Circle, has indicated its willingness to function as the EU Arctic Information Centre. Finland does not have any territorial claims with respect to natural resources, so the country, as a neutral actor, would be a suitable choice for running the Centre, as Mrs Wallis has also encouragingly stated.
I would therefore urge High Representative Ashton to make a decision on the form an EU Arctic Centre should take, its location and its tasks, thus raising the EU's profile in Arctic policy. I wish you a pleasant trip to Lapland.
(DE) Madam President, in the context of the climate change debate, there is now a more intense debate about the Arctic as a waterway for shipping with the opportunity of perhaps shortening trade routes and thus consuming less fuel - do not forget that that, too, is one side of the picture - which includes the question of whether and in what form resources ranging from oil to gas are present and how they can be exploited. Fishing, too, has been mentioned. Of course, there has been, and continues to be, a very symbolic value to this debate, which was made clear when Russia laid - hoisted is not quite the right word here - its flag on the seabed. The other States, too, are starting to articulate their claims more strongly. With that in mind, I am very grateful to the High Representative for the fact that she is tackling and prioritising this issue.
In my opinion, what has so far been discussed in the European Parliament, and also in the Commission, such as in its 2008 proposal, which has also been referred to, is far too defensive. I believe that this question must be approached offensively, and in both respects. That means both in respect of the issue that many Members have raised here, namely the protection of the environment and of local residents, and in respect of the fact that we need to cautiously face the issue of whether this perhaps also comes with opportunities and to have an honest discussion about that. In the context of an oil report in 2008, we did have initial and very cautious discussions about this issue and set a first course. When we are always talking about how we need diversification and new sources, including for resources and energy supplies, we do have to discuss whether there is a possibility of exploiting these sources without jeopardising nature and the environment. This debate must at least be held - we must use this opportunity. We are in a different technological position today and, incidentally, the technological achievements in this field today are European achievements. If we are talking about further development of the technology, then this must be in all areas. I am grateful that this debate is being held. I hope it will be held in an objective and open way.
(PL) Madam President, who will take control of the Arctic? That is the title of a press article I found when researching the subject. It succinctly, but one might also say pointedly, describes the current situation of the race for the Arctic. In this matter, the question posed by Mrs Ashton would appear to be very appropriate - how can the European Union be a responsible player in the area of problems connected with the Arctic? Responsible - I stress this. This is why this debate in the European Parliament seems to me to be in every respect useful and good, because it is taking place, here, for the second time, as a result of the first and the present communication from the Council to Parliament, and from the Commission to the Council and the European Parliament.
The Arctic is a region which is not governed on the basis of international law, and the huge interest in the Arctic is, on the one hand, as has already been emphasised, a result of climate change, but, on the other, it is also increasingly clearly being recognised and readily used as a potential resource, especially of energy resources and gas, but also of natural resources such as, for example, fish. There are, of course, dangers associated with this - dangers for the environment in connection with the use of raw materials and fishing, but also for the indigenous people of the region, and that is something of which we must also be particularly aware.
In addition, the opening of a route, the sea lane, in connection with changes in the region, is having a huge influence on the way people are looking at the Arctic. A similar influence is being had by the attempts at actually dividing the territory based on a series of faits accomplis, such as a symbolic placing of flags. I would like to say it should be noted that the five Arctic countries are not specially interested in legal regulations, but the Union should, however, be playing an important role in this part of the world, not only by its presence, but principally by its involvement and knowledge. It is essential to build mutual trust, and we can build that mutual trust by an initiative in the area of regulation, such as, for example, the Arctic Charter.
(RO) I would like to take the floor in my capacity as rapporteur of this Parliament for Iceland.
At present, as you are all aware, Iceland is waiting for the Council to confirm that accession negotiations can get under way. If, as we all wish to see, Iceland becomes a Member State of the European Union, it will be the only Member State located exclusively in the Arctic region. Iceland would, together with Finland, Denmark and Sweden, increase the number of European Union states on the Arctic Council to four, along with the United States, Russia, Canada and Norway.
I believe that this fact is all the more important, given that the European Union has not been given, unfortunately, observer status in this forum.
Furthermore, I believe that Iceland's accession to the EU may contribute, first of all, to the diversification of Europe's energy resources and secondly, to setting up multilateral governance in this region which is attracting ever-growing interest and may give rise, as has also been mentioned in previous speeches, to conflicts. Last but not least, Iceland's accession may result in a coherent and effective European policy in this region.
In conclusion, I believe that when Iceland joins the European Union, the EU will have a more important role in this strategic region.
Thank you.
(CS) It is high time to create a coherent European and Arctic policy that will also resolve lengthy disputes over new territories. As a result of melting, the extraction potential in the new territories will increase to 200 m below the surface, involving millions of square kilometres. Disputes between Russia, Norway, the US and Canada obviously have a geopolitical significance as well. The ice cover has already shrunk by half. The most important thing, however, is to protect the water from pollution, while the nuclear waste in the Russian Arctic is also a key issue.
Madam High Representative, I come from a country which seemingly has nothing to do with the Arctic, but I can assure you that even in the Czech Republic, many citizens are interested in what position the Union will adopt as far as foreign policy is concerned, including influencing the future of the Arctic. This involves the sustainable extraction of raw materials, sustainable transport, conditions for scientific research, the protection of nature and, last but not least, the rights of the indigenous inhabitants.
I follow with displeasure the disputes over both new and historical possessions. I fear that this may even be a new source of serious conflicts. Another one is the dispute over the strategic north passage between Asia and America. Commissioner, you must ensure that the passage falls permanently within international waters, and that the Arctic remains a permanently demilitarised zone. Take an active coordinating role in reaching international agreements on all of these issues relating to the Arctic. The Union should not look on passively, but should negotiate actively and thereby prevent the escalation of conflicts and of the harm to nature.
(DA) Madam President, it is important that the EU is involved in the debate on the Arctic and it is also good that the EU is engaging with the region, where many interests and concerns are at stake. In my opinion, the most important thing is that the EU's actions are considerate and respectful of the wishes and needs of the indigenous population. The EU should take responsibility when it comes to global warming, which manifests itself very much in the form of temperature increases. In this context, we need to take into account what this means for the people's living conditions. In addition, we know that climate change will facilitate our access to resources, such as oil and gas, and to new transport routes from Europe to Asia. On the one hand, that could be positive but, on the other, we should ensure that we take safety measures which will fully take into account the unique climate and the fragile environment of the Arctic.
With the growing economic interests in the Arctic, it is also important that the EU takes a position on various countries' actions in the area. It should not go unnoticed when countries do not play by the international rules which apply to this region. One telling example currently in evidence is Canada, which is seeking to set up a compulsory register for all large vessels passing through the Northwest Passage from July 2010. I would stress that we are talking about international waters here and that Lene Espersen, the Danish Foreign Minister, has also emphatically said that this is unacceptable. Now, that is a position that I would like to see the EU and the High Representative endorse.
(DE) Madam President, it is a question of us, as the European Union, following a clear strategy and preventing a gold or gemstone rush. Europe must actively involve itself here. Europe, as a partner, can show strength here by speaking with one voice. This relates to shipping on and below the water, fisheries, resources in the form of primary energy carriers and raw materials.
In this connection, we need stable and dependable treaties with the other partners in the Arctic. We need cooperation, not confrontation. We need dialogue in the field of environmental protection in order to conserve natural resources and nature. We need dialogue in the field of animal protection in order to conserve the biodiversity, and we need protection and respect for the local inhabitants and their human rights.
If we can implement positive resource management together with our partners in the Arctic, we will have the opportunity to take new political roads here, and it will also be a first acid test for our common foreign policy - a chance to prove that we, as Europeans, can indeed pursue objectives together.
We now move to the catch-the-eye part of the debate. Before we do so, I just want to clarify that, if, as the President of the debate, I feel speech is being used which tends to disrupt the business of the House, I am fully within my rights to stop that person from speaking.
(FI) Madam President, firstly, I would like to express my sincerest thanks to the High Representative for including this important issue in the agenda at such an early stage. I truly hope that the Commission and the whole of the European Union will have a strong role to play in Arctic policy and that the EU will formulate its own Arctic strategy.
A common Arctic policy will create boundless opportunities for the whole of the European Union, in terms of its security, environment, energy, transport, and its indigenous peoples. If we, the European Union are excluded from the debate - excluded from this policy we will be losing a great deal.
I wish to make two more points. Firstly, I hope that the Arctic Council, as an administrative body, will continue to grow in strength and that the European Union will have a strong role to play in it. Secondly, I hope that the plans for an Arctic Information Centre become a reality: this, I believe, will promote dialogue between the Arctic territories. Furthermore, and as has been said before, an excellent and suitable location for it would definitely be Finnish Lapland, and specifically Rovaniemi, which has long been associated with Arctic issues.
Madam President, the Arctic debate has certainly generated some heat this afternoon! What kind of Parliament is it that tries to prevent its Members speaking when it disapproves of what they say? However, we should not be surprised at this when our new High Representative for Foreign Policy was once described by MI5 as a Communist sympathiser and, when she was Treasurer of the CND, it took money from the Soviet bloc to undermine her own country's defence policy.
This place looks more and more like the Soviet Union every day.
(DE) Madam President, if, in future, methane, with its considerably higher warming potential than CO2, is emitted from the Arctic Ocean in greater quantities as a result of the thawing of the sea bed, we will have a highly dangerous new variable in the sensitive climate system - a variable that urgently requires closer investigation.
The Arctic is not only a concern with regard to the climate, it also involves something of a potential for conflict. The fact that even China has supposedly now begun building icebreakers highlights the importance of a trade route via the Northwest Passage as the ice sheet melts. This potential peaceful use, however, is far less problematic than, for example, the intensified desire of the United States to station military early warning systems in the Arctic region.
The conditions for any conceivable economic exploitation of the mineral resources linked to the melting of the ice should also be clarified in advance. Ultimately, the suspected oil and gas reserves to be found there could guarantee Europe's energy independence.
(DE) Madam President, High Representative, I would like to stress one more time very clearly that, as well as the self-evidently important areas such as environmental and energy issues, the question of shipping routes has a very special role to play. Given that ships sailing traditional shipping routes are being seized, since the lives of captains and crews are being jeopardised by this, as these routes are really unsafe, shipowners are looking for new routes. In my home town of Hamburg, this discussion is of very major importance. I would very much like to encourage you to continue on this route in this EU Arctic debate.
(RO) The Arctic region, just like Antarctica, is particularly vulnerable to climate change. In addition, the global climate system depends on its stability. As a leading advocate of the battle against climate change, the European Union must adopt a firm stance on the Arctic region.
The European Union must show restraint with regard to both the use of offshore resources and transit transport through the Arctic region. In the long term, these activities will only end up breaking up even more areas of icebergs and what little is left of the polar cap, thereby irrevocably jeopardising the ecosystems in the area and the populations living in the Artic region.
Protecting icebergs and the polar cap from uncontrolled human intervention is an absolute must. The European Union must work in close cooperation with the United States, Canada, Norway and Russia and constantly exchange information via SEIS, Eionet and SAON.
Madam President, I should like to say to Lady Ashton: this is the first opportunity I have had to comment on your new role. I, like you, come from the United Kingdom. The only difference is that I was elected and you were not.
On the issue of the Arctic, is this going to become a resources race with Russia, America and Canada for fishing stocks and a quarter of the world's oil and gas? You have experienced at first hand the arms race during the Cold War. Will you now be taking us into an ice war? Actions in the Arctic are likely to exacerbate foreign relations and Europe should not even have a foreign policy in the Arctic, and certainly not with someone like you at the helm.
You have proven already not to be capable of doing this job. I have no doubt your leadership will have us all skating on very thin ice. If you had a school report on your first 100 days, it would say 'you must do better', but the reality is that if you were in the office for 100 years, you would still be a failure. Please do the honourable thing and resign.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Madam President, I think it has been a very interesting debate and I am so glad that we have had the focus on an important region of the world. The passion with which people have spoken about the importance of what we do in terms of policy for the Arctic is extremely important for me as I take forward what I believe we should be doing in the future.
I want to assure Members of the House that preserving the environment and dialogue with the relevant populations - indigenous and non-indigenous - are paramount to the approach that we want to take. We want to make clear in all international discussions that Arctic resources should only be accessed and exploited when we have the highest environmental and safety standards and when they are fully respected.
We have to continue to underline that the European Union wants to work together with all the stakeholders concerned in the Arctic to make sure that we face the challenges appropriately. That includes hydrocarbon extraction in that context.
For my part, I think we have much to contribute, from our diplomacy on environment to our climate change policies; from our extensive Arctic research programmes to our policy supporting indigenous policies worldwide. I believe, too, that the Arctic Council has much to contribute. It is because of the work it does, not least in making sure that there is a full participation of indigenous people - in fact, it is the only organisation that allows them to sit alongside sovereign states - that we want to become permanent observers, which a number of honourable Members have indicated would be very useful.
I think it is possible to find a proper balance between Arctic protection and preservation, on the one hand, and the sustainable use of its resources on the other, and we must ensure that we do that properly.
The bringing together of seven representatives from different parts of the Commission - I think you told me yesterday, Madam President - to produce the report is a good example of the future that we wish to have in terms of collaboration and effective working manifested through the work that we do on the ground across the world.
Finally, I very much look forward to going to Lapland this weekend. It will be my third trip there. There is a big meeting to discuss issues with some of the foreign ministers. Concerning Rovaniemi and the possibility of a centre, there are two possibilities: one is an individual centre, or there is the possibility of networking different centres, and we certainly need to examine that as well.
The debate is closed.
Written statements (Rule 149)
The issues linked to the Arctic region, ranging from the effects of global warming to the use of the resources and navigation in this region, have attracted ever-growing attention recently. We must be aware that the planet's future is closely linked to this region's future. The melting of the icebergs in the Arctic region, the growing need for resources and recent technological progress are some of the reasons why the Arctic region has become an area of particular interest to each of us. I think that the European strategy for this zone must focus on protecting and conserving the region, promoting sustainable use of the resources in the context of multilateral governance and, above all, on involving the population of this region in all these measures.
The appearance of new navigable channels also requires much tighter security and environmental standards to be established. Each maritime region needs a particular approach, and Europe can use the experience acquired from the programmes developed in other maritime regions, such as the Baltic Sea and Mediterranean Sea, while also offering models of good practice in this area.
A spectre is hovering over the Arctic. The spectre of global warming. The melting ice is having a crucial influence, not only on nature, but also on social relations, the economy and politics. On that oceanic ice shelf, on an area greater than Germany, Italy and France put together, apart from what is already being used, there are riches such as gas and crude oil. The layers of ice, which are getting thinner year by year, have stopped protecting the deposits from explorative drilling. A ruthless race is in prospect - a madness on the scale of the 19th-century gold rush. The European Union must adopt an unequivocal position on this. It is essential to develop a common, EU Arctic policy, especially concerning the use of new possibilities for the exploitation of natural deposits, dangers to the natural environment and new shipping opportunities.
The Arctic forms part of the territory of three EU Member States: Denmark, Finland and Sweden, as well as Iceland, which is applying for membership. We must remember that this is a completely new situation for the people of the far north, and also for the fauna and flora. The residents of the Arctic are aware of the growing influence of external social, economic and political factors on their lives. Our role is to help local communities find their feet in the new conditions and to protect their culture and language. Just as at the centre of EU policy are its citizens, so in plans to manage the Arctic, the key position must be occupied by the Arctic's people.
in writing. - The Arctic has long been absent from our agenda, but now it is once again drawing the attention of politicians and academics. The growing concern over the region is a consequence of climate change causing the melting of the Arctic ice cap. Not getting involved in the dispute over the speed and extent of this process, it is widely assumed that it will eventually open up new possibilities for natural resources exploration and new maritime routes. We all agree that environmental consequences of this process will be profound. What I would like to draw the attention of this House and the EU as a whole to though is its political and, indeed, security dimension. The Cold War showed us how strategically important the Arctic is. We have witnessed economic, political, even military rivalry in this region. For its positive future, there is a clear need for a joint international effort, in which the EU should play an active role. There is a need to find a balance between economic exploitation of the region and its ecosystem, but there is also a need to protect, inter alia, the existing legal regime governing the Arctic, to name just this one issue.